DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 02/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.  	Claims 1, 12 and 20 are objected to, because of the following informalities: 
The claims recite limitations in redundant form e.g.,;
“the line buffer storing at least one block that is non-adjacent to a top left corner of the current block and a top right corner of the current block, 
the line buffer storing at least one block that is non-adjacent to a top left corner of the current block and a top right corner of the current block;”
Correction is required.
Double Patenting
4.	Independent Claim 1, 12 and 20 of this Application No. 17/185,108 are patentably indistinct from claims 1, 12 and 20 of the US issued Patents; No. 10,965,956 (hereinafter ‘956) and of US 10,462,488 (hereinafter ‘488). Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application v. Conflicting Patent - claim analysis					
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1, 12 and 20 are generic to all that is anticipatively recited at claims 1, 12 and 20 of the issued patents. 
The dependent claims of the conflicting patents recite their limitations in haec verba (though not in the same order sequence) with the dependent claims of the instant application, hence are rejected under the same double patenting statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a potential common inventor Xiang Li, (though of a different address) as identified by name from a different Assignee “Qualcomm Inc.,” having more than two years earlier priority by Prov. Appl. 62/337,301 Dated: May 16, 2016, being different than current assignee; “Tencent America LLC.”, claiming a priority date established by a Prov. Appl. Filed 12/23/2018 with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Feng Zou et al., (hereinafter Zou) (US 2017/0332095) with a priority under Prov. Appl. 62/337,301 Filed May 16, 2016 in view of Yi-Wen Chen et al., (hereinafter Chen) (US 2018/0359483).
Re Claim 1. (Currently Amended) Zou discloses, a method for video decoding in a decoder (a decoder in Fig.1, 3, Par.[0007]), comprising: 
decoding prediction information of a current block in a first coding tree unit (CTU) of a current picture from a coded video bitstream, the prediction information being indicative of an affine model in a merge mode (the decoder 30, receiving and decoding the signaled prediction information for motion compensation at unit 72, referred by syntax elements in Fig.3, where the prediction information at Par.[0099], represents the affine model information in merge mode, Par.[0100]); 
obtaining, from a line buffer, (using a decoded picture buffer Par.[0082]) one or more motion vectors (obtaining motion vectors Par.[0009], [0028],[0059],[0068], Fig.5-9) of blocks located at bottom locations in a CTU row of a second CTU above the current block (CTUs at Par.[0054] Fig.10, where the bottom locations in neighboring blocks adjacent to the current CU picture block 700 are identified by the reconstructed blocks 702E, 702B, 702C, and of the 702A, and 702D, depicted in Fig.7A, or the same correspondent adjacent neighboring blocks in Fig.7-10, Par.[0114]-[0117]), 

deriving, based on the obtained one or more motion vectors (deriving the control point of an affine model Par.[0031],[0033] where the affine model parameters are determined according to the transform of the difference between the current block and the reference block in the picture, e.g., the transformed residual coding the picture according to the used affine model, e.g., four-parameter a, b, c, d, affine model and two vectors, in Fig.5 Par.[0018] determined at Eq.1 for vectors vx, vy e.g., v0, v1 in Fig.5and Par.[0037] [0108] or the six-parameter a, b, c, d, e, f, by Eq.3, Par.[0040], [0041] and deriving the motion vectors v0-v2 Fig.9), motion vectors of control points of the current block using an affine model (deriving the parameters of the affine model used and being reconstructed by the affine model at the bottom locations of the adjacent neighboring blocks to the current block corresponding the e.g., control points 502, 504 in Fig.5, and as depicted in Fig.5-6 for four-parameter affine model Par.[0108]-[0110] and in Fig.8- 9 and for six –parameter affine model Par.[0132]-[0136]); and 
reconstructing at least a sample of the current block based on the affine model (reconstructing the current block based on the predictor blocks and affine model information, Abstract, Par.[0007]).
However, Zou does not expressly name the line-buffer, but would be obvious from Fig.11A-B and Par.[0167], that the first two rows above the current block and the left two columns of reference pixels are saved in a data buffers by line,
In an analogous art, Chen teaches this limitation, the line buffer storing at least one block that is non-adjacent to a top left corner of the current block and a top right corner of the current block (the line buffer Par.[0190], storing the bottom pixels of the top CU based on the minimum matching cost applied for CU refinement, Par.[0120], [0145], including non-adjacent top block Par.[0186]-[0188] and taking the minimum matching cost MV of the non-adjacent block, Par.[0218]-[0219]); 
One of ordinary skills in the art would have found obvious before the filing date of the application to consider the art to Zou teaching about appreciated the need for storing the reference images in a memory buffer as in having a decoded picture buffer (DPB) (in Fig.2 and Par.[0082], Fig.11A-B Par.[0167]) and to further consider obvious to store other prediction information e.g., CTU size of the partitions used for reference in the affine prediction model along with MV information, further being used in the affine prediction as found in Chen teachings of using  a line buffer for storing the CTU size (Par.[0190]). Furthermore the reason to combine Zou with Chen teachings provided above, relies on the communality of the methods used to decode a current picture block by using affine model prediction and by such use of known methods performing similarly when considered alone as well as in combination, obviating the obtained results as being predictable and in line with the claimed matter.    

Re Claim 2. (New) Zou and Chen disclose, the method of claim 1, 
Chen teaches about, wherein the line buffer stores motion vectors of minimum-size blocks at the bottom locations in the CTU row of the second CTU above the current block (the line buffer Par.[0190], storing the CU based on the minimum matching cost for CU refinement, Par.[0120], [0145], [0219]).  

Re Claim 3. (New) Zou and Chen disclose, the method of claim 2, 
Chen teaches about, wherein the line buffer is configured not to buffer motion vectors of non-bottom minimum-size blocks in the CTU row above the current block (it would be an obvious functional consequence of the previous claim limiting step having the line buffer storing the CTU size and the MV candidates of the neighboring bottom row of the reconstructed pixels of the top block e.g., above the current block at the coding time as it is signaled by encoder for the respective affine mode prediction which does not include blocks/pixels at deeper level than the first bottom row of the neighboring blocks, thus not buffering those rows, in a first-in-first-out mode Par.[0190]).  

Re Claim 4. (New) Zou and Chen disclose, the method of claim 2, 
Chen teaches about, wherein the line buffer is configured not to buffer motion information of control points of affine coded blocks (adding constraints to the motion information for non-adjacent blocks in order to reduce the buffer size Par.[0191]).  

Re Claim 5. (New) Zou and Chen disclose, the method of claim 2, 
Zou teaches about, wherein the affine model is a 4-parameter affine model (deriving a four-parameter model per Fig.5 Par.[0037]-[0039]).  

Re Claim 6. (New) Zou and Chen disclose, the method of claim 5, further comprising: 
Zou teaches about, detecting, based on an affine flag, whether a minimum-size block neighboring to one of the control points is affine coded, the affine flag indicating whether a plurality of consecutive minimum-size blocks belong to an affine coded block (a minimum quad-tree partitioned block size of the CTU is specified by detecting an affine flag representative of the minimum neighboring block size e.g., 4x4, neighboring the control points in the current block being affine coded, Par.[0055], [0061], [0110] Fig.6), wherein the deriving the motion vector of the one of the control points is based on the motion vector of the minimum-size block when the minimum-size block is affine coded (deriving the motion vectors, MVs of the control points where the minimum-size block is affine coded, from Eq.2 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  Par.[0038]).  

Re Claim 7. (New) Zou and Chen disclose, the method of claim 6, further comprising: 
Zou teaches about, using the motion vector of the minimum-size block as the motion vector of the one of the control points when the minimum-size block neighboring to the control point is affine coded (a counter determines the minimum size of the neighboring block to the control points, e.g., 4x4, used in the affine prediction, Par.[0154], [0168]..).  

Re Claim 8. (New) Zou and Chen disclose, the method of claim 2, 
Zou teaches about, wherein the one or more obtained motion vectors consist of a pair of minimum-size blocks that are affine coded (see affine coded blocks 602B and 602D in Fig.6 or outside the current block boundary of 4x4 minimum size, see blocks 602A and 602E in Fig.6 Par.[110]), and the affine model is a four-parameter affine model (determining the four-parameter a, b, c, d, in Par.[0031], [0040], Eq. 3 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
).  

Re Claim 9. (New) Zou and Chen disclose, the method of claim 8, 
Zou teaches about, wherein the pair of minimum-size blocks that are affine coded are consecutive minimum-size blocks (determining the four-parameter a, b, c, d, in consecutive order, Par.[0031], [0040], Eq. 3 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
).  

Re Claim 10. (New) Zou and Chen disclose, the method of claim 2, 
Zou teaches about, wherein the one or more obtained motion vectors consist of a pair of minimum-size blocks that are affine coded (to consider the two motion vectors of the affine coded blocks v0, v1 neighboring 602B and 602D in Fig.6 or outside the current block boundary of 4x4 minimum size, see blocks 602A and 602E in Fig.6 Par.[110]), and 
the derived motion vectors of the control points consist of motion vectors of the two top corners of the current block (see the vectors v0, v1 at the corners of minimum size block 4x4 having the control points 502 and 504 respectively in Fig.5 Par.[0108]).  

Re Claim 11. (New) Zou and Chen disclose, the method of claim 1, further comprising: 
Zou teaches about, disabling an affine merge mode when none of left neighboring blocks of the current block is available as an affine coded block (disabling the affine merge mode, Par.[0125]).  
Re Claim 12. (New) Zou and Chen disclose, the claim represents the apparatus implementing each and every limitation in the same order, of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis.
Re Claim 13. This claim represents the apparatus implementing each and every limitation in the same order, of the method claim 2, hence it is rejected under the same evidentiary premises mutatis mutandis.
Re Claim 14. This claim represents the apparatus implementing each and every limitation in the same order, of the method claim 3, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 15. This claim represents the apparatus implementing each and every limitation in the same order, of the method claim 4, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 16. This claim represents the apparatus implementing each and every limitation in the same order, of the method claim 5, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 17. This claim represents the apparatus implementing each and every limitation in the same order, of the method claim 6, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 18. This claim represents the apparatus implementing each and every limitation in the same order, of the method claim 7, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 19. This claim represents the apparatus implementing each and every limitation in the same order, of the method claim 9, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 20. (New) This claim represents the non-transitory computer-readable medium storing instructions which when executed, perform each and every limitation of the method claim 1 in the same order, hence it is rejected under the same evidentiary premises mutatis mutandis.
Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/